Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (WO2016047620, Examiner using the English Equivalent, US 10, 584,692 for purposes of this examination).
Claim 1:  Mori discloses a liquid supply system (Fig. 8) comprising a container (note central region near bellows) having an inlet (note right inlets) and an outlet (note left outlets) for liquid and provided with a pump chamber inside it (Fig. 8); a supply passage (note supply passage near inlets) through which the liquid flowing in from the inlet is supplied to the pump chamber; and a discharge passage (note supply passage near outlets) through which the liquid discharged from the pump chamber is brought to the outlet, wherein a thermal resistance layer (C) is formed on a surface of a wall in the liquid supply system that is in contact with the liquid (see col. 10, lines 35-67 though col. 1, lines 1-27), the thermal resistance layer being made of a material having a lower thermal conductivity than the material of the wall (e.g., note metal materials coated such as the bellows discussed in col. 11, lines 21-25).
Claim 2:  Mori further discloses that the thermal resistance layer comprises a coating film (Fig. 8, note film C applied in a manner discussed in col. 11, lines 1-3).
Claim 3:  Mori further discloses that the coating film comprises a plurality of film members arranged adjacent to one another (Fig. 8, Examiner viewing the various elements of the pump, i.e., bellows, inlets, outlets, container walls, as having their respective film members and which are collectively situated adjacent to one another).  
Claim 4:  Mori further discloses that the thermal resistance layer is provided on an inner surface of the wall of the pump chamber that is in contact with the liquid (Fig. 8).
Claim 5:  Mori further discloses that the thermal resistance layer is provided on an inner surface of the wall of the supply passage and an inner surface of the discharge passage (Fig. 8).
Claim 7:  Mori discloses a liquid supply system according to claim 1, comprising a shaft member (15) that moves vertically upward and downward in the container (see Figs. 7-8); and a first bellows (42) and a second bellows (41 or 43) disposed one above the other along the vertical direction (Figs. 7-8), each of which expands and contracts with upward and downward motion of the shaft member (Figs. 7-8); wherein the pump chamber includes a first pump chamber (note top chamber around 42) formed by a space surrounding the outer circumference of the first bellows and a second pump chamber formed by a space surrounding the outer circumference of the second bellows (note chamber around 41 or 43), and the thermal resistance layer is provided on an inner surface of the wall of the space surrounding the outer circumference of the first bellows in the first pump chamber and an inner surface of the wall of the space surrounding the outer circumference of the second bellows in the second pump chamber (see Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (WO2016047620, Examiner using the English Equivalent, US 10, 584,692 for purposes of this examination) in view of Hojo (JP2005307858A).
Claim 6:  Mori discloses a liquid supply system wherein the wall on which the thermal resistance layer is provided is made of a metal material (see col. 11, lines 20-25, Examiner viewing the bellow as forming part of the wall), and the thermal resistance layer comprises a PTFE film (see col. 10, line 55) but is not specific about its thickness of 0.2 millimeter.  However, it is known for pumps to utilize PTFE insulator thicknesses of around .2 millimeter as taught by Hojo (see abstract insulator thickness of .18 mm which is ~ .2) to adequately provide a working insulator.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a thickness in Mori approximating that taught in Hojo as it exemplifies a working layer that can provide proper insulation in a pump environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746